Citation Nr: 1641562	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  12-28 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a higher initial rating for a psychiatric disability in excess of 30 percent prior to September 22, 2014, and in excess of 50 percent as of September 22, 2014.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active duty service from January 1970 to January 1974, October 1974 to September 1976, and November 1976 to July 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Veteran testified before the undersigned Veterans Law Judge at the RO in July 2014 and a transcript of that hearing is of record.

An August 2015 Board decision denied the claim for higher initial staged ratings for a psychiatric disability in excess of 30 percent prior to September 22, 2014, and in excess of 50 percent thereafter.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a February 2016 Order, the Court granted a January 2016 Joint Motion for Remand filed by the parties, and remanded the issue for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

Since the issuance of the most recent supplemental statement of the case regarding the issue of entitlement to service connection for a low back disability, additional records indicating treatment for that disability have been associated with the claims file.  The Board finds that remand is necessary for the issuance of a supplemental statement of the case.  38 C.F.R. § 19.31 (2015).

The most recent VA psychiatric examination provided to determine the severity of the Veteran's service-connected psychiatric disability was performed in April 2013.  Therefore, a remand is necessary to provide a more contemporary examination.  

The claim of entitlement to a TDIU is inextricably intertwined with the other claims on appeal.  Therefore, those claims must be readjudicated before the claim for entitlement to a TDIU may be adjudicated.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for low back and psychiatric disabilities.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record, to specifically include any VA treatment records not currently of record.

2.  Schedule the Veteran for a VA psychiatric examination with a qualified examiner to determine the current severity of a service-connected psychiatric disability.  The examiner must review the claims file and that review should be noted in the report.  The examiner should make specific findings as to the extent and frequency of all psychiatric symptoms.  The examiner also should provide a full multi-axial diagnosis.  The examiner should describe the impact of the Veteran's service-connected psychiatric disability on occupational and social functioning, and should describe the symptoms resulting in those levels of impairment.  The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected psychiatric disability makes him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected psychiatric disability does not make him unemployable, the examiner should suggest the type of employment the Veteran would be capable of performing, considering his current skills and educational background.  The examiner should also state what accommodations would be necessary due to the service-connected psychiatric disability.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

